Citation Nr: 1744610	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  11-11 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a disability associated with hepatitis B.

2.  Entitlement to service connection for an abdominal disability, to include pancreatitis and kidney stones.

3.  Entitlement to a disability rating greater than 10 percent for lumbar strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Sanford, Counsel


INTRODUCTION

The Veteran had active service from January 1989 to November 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In a July 2015 decision, the Board reopened a claim for service connection for bilateral leg and foot numbness and denied service connection for a disability manifested by hair loss.  In addition, the Board remanded the reopened claim for service connection for bilateral leg and foot numbness, service connection for a chronic abdominal disability and a disability associated with hepatitis B and the claim for an increased rating for a lumbar strain.

In a February 2016 rating decision, service connection for intermittent radiculopathy of the bilateral lower extremities was granted.  This is a complete grant of the benefit sought with respect to the claim of service connection for bilateral leg and foot numbness.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  As such, that matter is no longer before the Board.

The issue of an increased rating for lumbar strain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is not shown to have a disability associated with hepatitis B that is causally related to her period of active military service.

2.  The Veteran is not shown to have an abdominal disability, including pancreatitis or kidney stones, that is causally related to her period of active military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a disability associated with hepatitis B are not met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  The criteria for service connection for an abdominal disability are not met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran nor her representative has raised any issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

In any event, the Board notes that substantial compliance with the July 2015 remand directives has been achieved.  To that end, as will be discussed in greater detail below, with respect to the claims decided herein, the Veteran was afforded VA examinations and addendum opinions addressing the etiology of the Veteran's disabilities have been provided.  As such, substantial compliance with the July 2015 remand directives has been achieved.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Merits

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a present disability, there must be: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Thus, a necessary element for establishing any claim for entitlement to service connection, whether on a direct or secondary basis, is the existence of a current disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321(2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013) (Board erred in failing to address pre-claim evidence in assessing whether a current disability existed, for purposes of service connection, at the time the claim was filed or during its pendency).


A.  Disability Associated with Hepatitis B

In service, an August 1989 service treatment record (STR) noted that the Veteran was a hepatis B carrier.  A history of needle stick was noted.

Treatment records subsequent do not note any chronic hepatitis B virus or any disability associated with such.

The Veteran was afforded a VA examination in February 2016, pursuant to the Board's remand.  There, the examiner stated that the Veteran was diagnosed as having hepatitis B in service, despite being vaccinated.  Current nausea and treatment with medication was noted.  The examiner reviewed private treatment records which various tests were normal, and a CT scan which showed hypodensity of the right liver, which was not present on the next CT scan dated January 2016. Pancrease was normal on both CT scans and the Veteran's gallbladder was partially collapsed without stones or inflammation. 

An addendum was offered in July 2016.  There, pertinent here, the examiner explained that there is nothing in the Veteran's medical records to indicate that she has chronic hepatitis B and there is no notation of such since 2003.  The examiner stated that HBsAg (the surface antigen of the hepatitis B virus) appears in serum 1 to 10 weeks after an acute exposure to hepatitis B virus, prior to the onset of hepatitic symptoms or elevation of serum alanine aminotransferase (ALT).  In patients who subsequently recover, HBsAg usually becomes undetectable after four to six months.  Any persistence of HBsAg for more than six months implies some chronic infection.  The examiner noted that testing results from December 2015 indicated negative HBsAg, showing that the Veteran does not have chronic hepatitis B.  Indeed, the examiner explained that laboratory results from May 2015 and December 2015 showed antibodies to hepatitis B, indicating long term immunity to hepatitis B.  Thus, despite the presence of elevated liver enzymes on occasion, it was less likely than not that the Veteran suffered from any chronic disability associated with hepatitis B.

The Board finds the examination report and addendum, which indicate that it is not likely ("less likely than not") that the Veteran suffers from a disability associated with hepatitis B and are supported by a thorough and cogent rationale, are highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board finds the addendum particularly probative as the examiner thoroughly explained that how testing results showed that despite occasionally elevated liver enzymes, the Veteran actually showed antibodies to hepatitis B and no presence of HBsAg.  

While the Veteran is competent to describe her symptoms, it has not been shown that she is competent to diagnose a disability associated with hepatitis B.  Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007). ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Further, the Veteran has not contended that she has been diagnosed with any such disability associated with hepatitis B.  In any event, the Board finds that the most probative evidence of record is the 2016 VA examination report and addendum, which were based upon a full and thorough examination of the Veteran and offer an opinion that the Veteran does not have, and has not had, a disability associated with hepatitis B. See Evans v. West, 12 Vet. App. 22, 30 (1998) (providing that it is the responsibility of the Board to weigh the evidence and determine where to give credit and where to withhold the same).  While the Veteran was determined to have been a hepatitis B carrier in service, the weight of the evidence reflects that she has not had disability associated with hepatitis B during the pendency of the claim or at any time since service.

The Board notes that a claim should not be limited to the disorder as characterized by the Veteran, but must be characterized and addressed based on the reasonable expectations of the non-expert claimant and the evidence in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  In addition, a "disability" for the purposes of awarding VA disability benefits is not only a disease or an injury, but also any "other physical or mental defect." 38 U.S.C.A. § 1701(1); Allen v. Brown, 7 Vet. App. 439, 444-45 (1995) (applying definition of disability in section 1701(1) to statutes describing "eligibility for disability compensation for service connected disabilities").  Moreover, the question of whether symptoms such as pain could constitute a disability for purposes of the VA compensation laws and regulations is one that the courts have not definitively answered.  See Joyner v. McDonald, 766 F.3d 1393, 1396, n. 1 (Fed. Cir. 2014) (specifically declining to reach the question of whether pain alone can constitute a disability under 38 U.S.C.A. §§ 1110 and 1131); Sanchez-Benitez v. Principi, 259 F.3d 1356, 1362 (Fed. Cir. 2001) ("Mr. Sanchez-Benitez presents an interesting, indeed perplexing, question, but not one that we need or can decide in this appeal").  However, in Sanchez-Benitez, the Federal Circuit held that, in order for a veteran to qualify for entitlement to compensation under the pertinent statutes and regulations pertaining to direct service connection, a veteran must prove existence of disability that has resulted from a disease or injury that occurred in service.  Id. at 1361-1362.   Thus, a claim based on "pain alone" fails "when there is no sufficient factual showing that the pain derives from an in-service disease or injury."  Id.  In this case, the above evidence and analysis reflects that any symptoms experienced by the Veteran have not been attributed to hepatitis B or any other disease.  It follows that such symptoms are not due to disease in service.

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to the instant claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

As such the weight of the evidence is against the claim and entitlement to service connection for a disability associated with hepatitis B must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

B.  Abdominal Disability

The Veteran also contends that service connection for an abdominal disability, to include pancreatitis and kidney stones, is warranted.

Treatment records note diagnoses of several abdominal disabilities following service.  

In service, chronic pancreatitis was noted in February 1991.  There were no further abdominal disabilities noted upon separation, nor was pancreatitis noted at separation.

Following service, a November 1991 VA examination report noted a normal digestive system.  Additionally, a November 1991 VA examination reported noted a normal genitourinary system.

The Veteran was afforded a VA examination in July 2010.  There, the examiner discussed the Veteran's past medical history as well as her current complaints.  The examiner then stated that the Veteran has not had a recurrence of pancreatitis since her in-service episode, although the Veteran reported that she was told that her spleen and pancreas were recently swollen.  The examiner noted that treatment records showed that the pancreas was normal.  This led the examiner to characterize the Veteran's in-service diagnosis of pancreatitis as "doubtful."  The examiner suspected gallstones as the cause of the Veteran's abdominal pain.  Thus, the examiner stated that although enzymes were occasionally elevated, her pancreatic enzymes were currently normal.  Thus, the examiner concluded that he was not convinced that the Veteran had chronic pancreatitis, but could not resolve the issue without resorting to mere speculation. 

The Veteran was afforded a VA examination in February 2016.  There, it was noted that the Veteran had her first episode of pancreatitis in 1990, in service.  The Veteran stated that her pancreatitis never resolved and she continues to experience related symptoms.  The examiner reviewed all of the Veteran's treatment records and noted no diagnosis of pancreatitis since service.  Further, the examiner explained that scans did not support inflammation of the pancreas.  This led the examiner to conclude that it was less likely than not that the Veteran experiences chronic pancreatitis.

An addendum was provided in July 2016.  There, the examiner reviewed all of the Veteran's medical records and concluded that the Veteran experiences irritable bowel syndrome (IBS), gastroesophageal reflux disease (GERD), pernicious anemia, and hemorrhoids.  The examiner, however, did not offer an opinion as to the etiology of those disabilities.

Another addendum was provided later in July 2016.  The examiner reviewed and summarized the prior treatment records and examination reports of record.  The examiner then opined that it was less likely than not that IBS, GERD, pernicious anemia, and hemorrhoids were related to service.  As rationale, regarding IBS, the examiner explained that there was nothing indicative of IBS in the STRs and the first complaints indicative of IBS were made in 2012.  He stated that the 20 year hiatus from service until the first complaints of IBS were not consistent with a link between the two.  Rather the most likely cause of IBS was other post-service events.  Regarding GERD, there was also nothing indicative in the STRs and the Veteran did not complain of symptoms until 2005, some ten years following service-indicating that GERD is related to some other post-service event.  Likewise, for pernicious anemia, there was nothing indicative of such in the STRs.  The disability was not diagnosed until 2015, several decades following service.  Finally, regarding hemorrhoids, the examiner stated that a flexible sigmoidoscopy in service showed no hemorrhoids.  Further, he explained that hemorrhoids were not present until 2012, many years after service.  This led the examiner to conclude it was less likely than not that any diagnosed abdominal disabilities were related to service.

The Board finds the opinions expressed in the February 2016 examination report and July 2016 addendum, which explain the reasons for their conclusions based on an accurate characterization of the evidence of record, are highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  Specifically, the examination report provides an in-depth explanation as to why the Veteran does not have pancreatitis, despite the fact that such was apparently present during service, and as to why the Veteran's other diagnosed abdominal disabilities are not related to service and supports those opinions with relevant rationales  

While the Veteran is competent to describe her symptoms, it has not been shown that she is competent to diagnose pancreatitis.  See Jandreau v. Nicholson, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Further, the Veteran has not been shown to possess the expertise in relating certain disabilities to service-which is a complex, internal medical process.  In any event, the Board finds that the most probative evidence of record is the 2016 VA examination report and addendum, which were based upon a full and through examination of the Veteran and a review of the evidence, after which it was concluded that the Veteran did not have pancreatitis and her other disabilities were not related to service.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (providing that it is the responsibility of the Board to weigh the evidence and determine where to give credit and where to withhold the same).

As noted above, a claim should not be limited to the disorder as characterized by the Veteran, but must be characterized and addressed based on the reasonable expectations of the non-expert claimant and the evidence in processing the claim.  Clemons, 23 Vet. App. at 4-5.  In addition, a "disability" for the purposes of awarding VA disability benefits is not only a disease or an injury, but also any "other physical or mental defect." 38 U.S.C.A. § 1701(1); Allen v. Brown, 7 Vet. App. 439, 444-45 (1995) (applying definition of disability in section 1701(1) to statutes describing "eligibility for disability compensation for service connected disabilities").  The medical opinions discussed above considered other abdominal symptoms that could be indicative of disabilities other than pancreatitis.  The question of whether symptoms such as pain could constitute a disability for purposes of the VA compensation laws and regulations is one that the courts have not definitively answered.  See Joyner, 766 F.3d at 1396, n. 1 (specifically declining to reach the question of whether pain alone can constitute a disability under 38 U.S.C.A. §§ 1110 and 1131); Sanchez-Benitez, 259 F.3d at 1362 ("Mr. Sanchez-Benitez presents an interesting, indeed perplexing, question, but not one that we need or can decide in this appeal").  However, in Sanchez-Benitez, the Federal Circuit held that, in order for a veteran to qualify for entitlement to compensation under the pertinent statutes and regulations pertaining to direct service connection, a veteran must prove existence of disability that has resulted from a disease or injury that occurred in service.  Id. at 1361-1362.   Thus, a claim based on "pain alone" fails "when there is no sufficient factual showing that the pain derives from an in-service disease or injury."  Id.  In this case, the above evidence and analysis reflects that most of the symptoms experienced by the Veteran have been attributed to disabilities other than pancreatitis, and those disabilities are not related to service.  To the extent there are other abdominal symptoms, they have not been attributed to disease or injury.  It follows that such symptoms are not due to disease in service.

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to the instant claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

As such the weight of the evidence is against the claim and entitlement to service connection for an abdominal disability must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a disability associated with hepatitis B is denied.

Service connection for an abdominal disability, to include pancreatitis and kidney stones, is denied.


REMAND

With regard to the Veteran's increased rating claim for a lumbar strain, the Board must reconsider this issue in light of Correia v. McDonald, 28 Vet. App. 158 (2016).  Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.

In this case, the findings of the thoracolumbar spine documented in the most recent August 2015 VA examination do not meet the specifications of Correia. Specifically, the examiner did not address whether the range of motion testing was conductive during active or passive motion and weight-bearing or nonweight-bearing, as applicable.  Given this, the Board is not satisfied that the examination findings are adequate for contemporaneous ratings.  Therefore, a new VA examination is necessary prior to adjudicating the increased rating claim on appeal in accordance with 38 C.F.R. § 4.59 as interpreted in Correia.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA examination to determine the severity of his service-connected lumbar strain.

The claims folder and a copy of this remand are to be made available to the examiner to review prior to the review.  The examiner must review the claims folder and state that this has been accomplished.  All necessary tests should be conducted and the appropriate examiner should review the results of any testing prior to completion of each report.

The examiner should identify limitations resulting from service-connected lumbar strain and discuss any occupational impairment caused by this disability, in accordance with the current disability benefits questionnaire.

In accordance with Correia, the examiner must record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing, as applicable.  If this testing cannot be done, the examiner should clearly explain why this is so.

All examination findings, along with the complete rationale for all opinions expressed should be set forth in the examination report.

2.  If any benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


